UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22418 ITRON, INC. (Exact name of registrant as specified in its charter) Washington 91-1011792 (State of incorporation) (I.R.S. Employer Identification Number) 2111 N. Molter Road Liberty Lake, Washington 99019 (509) 924-9900 (Address and telephone number of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of October 31, 2007, there were outstanding30,605,511 shares of the registrant’s common stock, no par value, which is the only class of common stock of the registrant. Itron, Inc. Table of Contents Page PART I: FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Condensed Consolidated Statements of Operations 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3: Quantitative and Qualitative Disclosures About Market Risk 44 Item 4: Controls and Procedures 47 PART II: OTHER INFORMATION Item 1: Legal Proceedings 48 Item 1A: Risk Factors 48 Item 4: Submission of Matters to a Vote of Security Holders 48 Item 5: Other Information 48 Item 6: Exhibits 48 SIGNATURE 49 Table of Contents PART I: FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) ITRON, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (in thousands, except per share data) Revenues $ 434,034 $ 164,706 $ 983,504 $ 484,069 Cost of revenues 289,224 97,281 652,655 280,838 Gross profit 144,810 67,425 330,849 203,231 Operating expenses Sales and marketing 35,677 15,176 84,990 46,978 Product development 26,495 15,626 67,837 43,416 General and administrative 27,503 12,463 69,134 37,104 Amortization of intangible assets 25,864 8,284 58,127 23,209 In-process research and development 269 - 35,820 - Total operating expenses 115,808 51,549 315,908 150,707 Operating income 29,002 15,876 14,941 52,524 Other income (expense) Interest income 585 3,467 8,890 4,189 Interest expense (34,852 ) (4,028 ) (63,276 ) (12,359 ) Other income (expense), net (873 ) (187 ) 6,068 (876 ) Total other income (expense) (35,140 ) (748 ) (48,318 ) (9,046 ) Income (loss) before income taxes (6,138 ) 15,128 (33,377 ) 43,478 Income tax benefit (provision) 2,692 (5,913 ) 13,231 (16,990 ) Net income (loss) $ (3,446 ) $ 9,215 $ (20,146 ) $ 26,488 Earnings (loss) per share Basic $ (0.11 ) $ 0.36 $ (0.69 ) $ 1.05 Diluted $ (0.11 ) $ 0.35 $ (0.69 ) $ 1.01 Weighted average number of shares outstanding Basic 30,415 25,552 29,239 25,343 Diluted 30,415 26,336 29,239 26,251 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents ITRON, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, 2007 2006 (in thousands) ASSETS Current assets Cash and cash equivalents $ 85,135 $ 361,405 Short-term investments, held to maturity - 34,583 Accounts receivable, net 320,973 109,924 Inventories 185,752 52,496 Deferred income taxes, net 27,291 20,916 Other 47,303 17,121 Total current assets 666,454 596,445 Property, plant and equipment, net 317,626 88,689 Intangible assets, net 703,961 112,682 Goodwill 1,218,378 126,266 Prepaid debt fees 23,026 13,161 Deferred income taxes, net 96,366 47,400 Other 16,832 3,879 Total assets $ 3,042,643 $ 988,522 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade payables $ 204,918 $ 35,803 Accrued expenses 47,103 6,402 Wages and benefits payable 63,912 24,214 Taxes payable 19,119 1,717 Current portion of long-term debt 356,798 - Current portion of warranty 17,687 7,999 Unearned revenue 19,410 27,449 Total current liabilities 728,947 103,584 Long-term debt 1,255,376 469,324 Warranty 18,438 10,149 Pension plan benefits 65,538 - Deferred income taxes, net 210,772 - Other obligations 66,071 14,483 Total liabilities 2,345,142 597,540 Commitments and contingencies Shareholders' equity Preferred stock - - Common stock 605,182 351,018 Accumulated other comprehensive income, net 74,089 1,588 Retained earnings 18,230 38,376 Total shareholders' equity 697,501 390,982 Total liabilities and shareholders' equity $ 3,042,643 $ 988,522 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents ITRON, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 (in thousands) Operating activities Net income (loss) $ (20,146 ) $ 26,488 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 85,329 34,266 In-process research and development 35,820 - Employee stock plans income tax benefits 2,020 12,686 Excess tax benefits from stock-based compensation - (9,108 ) Stock-based compensation 8,998 6,811 Amortization of prepaid debt fees 12,034 3,766 Deferred income taxes, net (47,418 ) 2,784 Other, net (944 ) (1,208 ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable (15,231 ) 9,416 Inventories 2,801 (8,549 ) Trade payables, accrued expenses and taxes payable 24,199 3,622 Wages and benefits payable (6,510 ) 1,088 Unearned revenue (8,390 ) 5,758 Warranty 764 3,328 Other long-term obligations 6,022 (237 ) Effect of foreign exchange rate changes 11,307 - Other, net (1,001 ) (3,923 ) Net cash provided by operating activities 89,654 86,988 Investing activities Proceeds from the maturities of investments, held to maturity 35,000 - Purchases of investments held to maturity - (170,434 ) Acquisitions of property, plant and equipment (30,173 ) (25,878 ) Business acquisitions, net of cash and cash equivalents acquired (1,716,138 ) (7,321 ) Other, net 53 1,507 Net cash used in investing activities (1,711,258 ) (202,126 ) Financing activities Proceeds from borrowings 1,159,027 345,000 Payments on debt (37,278 ) (42,703 ) Issuance of common stock 243,146 13,375 Excess tax benefits from stock-based compensation - 9,108 Prepaid debt fees (22,009 ) (8,759 ) Net cash provided by financing activities 1,342,886 316,021 Effect of foreign exchange rate changes on cash and cash equivalents 2,448 - Increase (decrease) in cash and cash equivalents (276,270 ) 200,883 Cash and cash equivalents at beginning of period 361,405 33,638 Cash and cash equivalents at end of period $ 85,135 $ 234,521 Non-cash transactions: Fixed assets purchased but not yet paid $ 2,277 $ 3,452 Non-cash affects of acquisitions - 637 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ 12,642 $ 3,215 Interest (net of amounts capitalized) 50,449 5,738 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents ITRON, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) In this Quarterly Report on Form 10-Q, the terms “we,” “us,” “our,” “Itron” and the “Company” refer to Itron, Inc. Note 1:Summary of Significant Accounting Policies Basis of Consolidation The condensed consolidated financial statements presented in this Quarterly Report on Form 10-Q are unaudited and reflect entries necessary for the fair presentation of the Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006, Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 and Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 of Itron and our consolidated subsidiaries. All entries required for the fair presentation of the financial statements are of a normal recurring nature. Intercompany transactions and balances are eliminated upon consolidation. We consolidate all entities in which we have a greater than 50% ownership interest. We also consolidate entities in which we have a 50% or less investment and over which we have control. We use the equity method of accounting for entities in which we have a 50% or less investment and exercise significant influence. Entities in which we have less than a 20% investment and where we do not exercise significant influence are accounted for under the cost method. We consider for consolidation any variable interest entity of which we are the primary beneficiary. We have no investments in variable interest entities. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) regarding interim results. These condensed consolidated financial statements should be read in conjunction with the 2006 audited financial statements and notes included in our Annual Report on Form 10-K/A, as filed with the SEC on September 13, 2007. The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results expected for the full fiscal year or for any other fiscal period. On April 18, 2007, we completed the acquisition of Actaris Metering Systems SA (Actaris), which is reported as our Actaris operating segment. The operating results of this acquisition are included in our condensed consolidated financial statements commencing on the date of acquisition (see Note 4). Cash and Cash Equivalents We consider all highly liquid instruments with remaining maturities of three months or less at the date of acquisition to be cash equivalents. Cash equivalents are recorded at cost, which approximates fair value. Short-Term Investments Investment securities are classified into one of three categories: held to maturity, trading or available for sale. Debt securities that we have the intent and ability to hold to maturity are classified as held to maturity and are reported at amortized cost (including amortization of premium or accretion of discount). Investment purchases and sales are accounted for on a trade date basis. Market value at a period end is based upon quoted market prices for each security. Realized gains and losses are determined using the specific identification method and are included in earnings. Premiums and discounts are recognized in interest income using the effective interest method over the terms of the securities. At September 30, 2007, we held no short-term investments. The U.S. government and federal agency investments held at December 31, 2006 matured during the first quarter of 2007. 4 Table of Contents Derivative Instruments We account for derivative instruments and hedging activities in accordance with Statement of Financial Accounting Standards 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133), as amended. All derivative instruments, whether designated in hedging relationships or not, are recorded on the Condensed Consolidated Balance Sheets at fair value as either assets or liabilities. If the derivative is designated as a fair value hedge, the changes in the fair value of the derivative and of the hedged item attributable to the hedged risk are recognized in earnings. If the derivative is designated as a cash flow hedge, the effective portions of changes in the fair value of the derivative are recorded as a component of other comprehensive income (loss) and are recognized in earnings when the hedged item affects earnings. Ineffective portions of fair value changes or derivative instruments that do not qualify for hedging activities are recognized in other income (expense) in the Condensed Consolidated Statement of Operations. We classify cash flows from our derivative programs as cash flows from operating activities in the Condensed Consolidated Statements of Cash Flows. Derivatives are not used for trading or speculative purposes. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are recorded for invoices issued to customers in accordance with our contractual arrangements. Interest and late payment fees are minimal. Unbilled receivables are recorded when revenues are recognized upon product shipment or service delivery and invoicing occurs at a later date. The allowance for doubtful accounts is based on our historical experience of bad debts and our specific review of outstanding receivables at period end. Accounts receivable are written-off against the allowance when we believe an account, or a portion thereof, is no longer collectible. Inventories Inventories are stated at the lower of cost or market using the first-in, first-out method. Cost includes raw materials and labor, plus applied direct and indirect costs, including those costs required under SFAS 151, Inventory Costs—an amendment of ARB 43, Chapter 4 (SFAS 151), which was effective for inventory costs incurred on or after January 1, 2006. Service inventories consist primarily of subassemblies and components necessary to support post-sale maintenance. A large portion of our low-volume manufacturing and all of our domestic handheld meter reading unit repair services are provided by an outside vendor. Property, Plant and Equipment Property, plant and equipment are stated at cost less accumulated depreciation. Depreciation is computed using the straight-line method over the estimated useful lives of the assets, generally thirty years for buildings and three to five years for equipment, computers and furniture. Leasehold improvements are amortized over the term of the applicable lease, including renewable periods if reasonably assured, or over the useful lives, whichever is shorter. Costs related to internally developed software and software purchased for internal uses are capitalized in accordance with Statement of Position 98-1,
